DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2020 has been entered.

Response to Amendments
	The 35 USC 112(b) rejection of claims 1, 4-7, 10, and 13-19 is withdrawn in view of the amendments.  

Claim Objections
Claim 35 is objected to because of the following informalities:  Claim 35 is missing a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 5, 6, 13, 14, 19, and 35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim (EP2389833A).
	Regarding claim 1 (Currently Amended), Kim (EP2389833A) discloses an interdental cleaner, comprising: 
a rod-like support (body part coupling member 21 of 20A) formed of a first plastic material (nylon or PBT, which is polybutylene terephthalate, both of which are plastics) [Kim; paragraphs 0028 and 0029]; 
a cover (body part coupling member 21 of 20B) injection molded (injection coupling) [Kim; paragraph 0037] on the support (body part coupling member 21 of 20A), said cover (body part coupling member 21 of 20B) covering the support (body part coupling member 21 of 20A), having a tubular shape (Figs. 4-6), and comprising a second plastic material (nylon or PBT, which is polybutylene terephthalate, both of which are plastics) [Kim; paragraphs 0028 and 0029], wherein a structuring (bristles 22 of 20B) is 5formed on an outer side of the cover (body part coupling member 21 of 20B), said structuring (bristles 22 of 20B) having a plurality of fingers (bristles 22 of 20B) projecting with a radial component from the cover (body part coupling member 21 of 20B) and said plurality of fingers (bristles 22 of 20B) comprise the same plastic material of the cover (body part coupling member 21 of 20B) (20B is formed as a single piece) (Fig. 5) and said plurality of fingers (bristles 22 of 20B) are connected with the cover (body part coupling member 21 of 20B) in one piece (20B is formed as a single piece) (Fig. 5), said plurality of fingers (bristles 22 of 20B) being injection molded (injection coupling) [Kim; paragraph 0037] together with the cover (body part coupling member 21 of 20B) on the support (body part coupling member 21 of 20A) (shown molded together in Figure 5), 
the structuring (bristles 22 of 20B) having a bristle border (outer circumference as defined by the tips of bristles 22 of 20B) with one or more of a plurality of bristle 10bundles and individual bristles (bristles 12 of body part 10), which project with a radial component from the cover (body 
	Regarding claim 5 (Previously Presented), Kim discloses an interdental cleaner in accordance with claim 4, wherein said plurality of fingers (bristles 22 of 20B) are arranged distributed over a circumference of the cover (body part coupling 21 of 20B) (Fig. 5), forming at least one finger crown (i.e. circular finger formation) (Fig. 5).  
	Regarding claim 6 (Previously Presented), Kim discloses an interdental cleaner in accordance with claim 5, wherein the at least one bristle crown (formed of bristles 12 of body part 10) comprises multiple bristle crowns (longitudinally along the brush, as seen in Figures 4 and 6) and wherein the at least one finger crown (bristles 22 of 20B) comprises multiple finger crowns (longitudinally along the brush, as seen in Figure 4 and 6), and the bristle crowns and the finger crowns are arranged alternatingly in a longitudinal direction of the cover (body part coupling 21 of 
  	Regarding claim 13 (Previously Presented), Kim discloses an interdental cleaner in accordance with claim 1, wherein the one or more of said plurality of bristle bundles and individual bristles (bristles 12 of body part 10) are arranged in at least one row of bristles (bristles 12 of body part 10) extending in a longitudinal direction of said cover (21 of 20B) (Figs. 4 and 6).  
	Regarding claim 14 (Previously Presented), Kim discloses an interdental cleaner in accordance with claim 13, wherein the at least one row of bristles (bristles 12 of body part 10) extends in a straight line in the longitudinal direction of the cover (21 of 20B) (Figs. 4-6).  
	Regarding claim 19 (Previously Presented), Kim discloses an interdental cleaner in accordance with claim 1, wherein the one or more of said plurality of bristle bundles and individual bristles (bristles 12 of body part 10) are held in the support (21 of 20A) at their radially inner end (Fig. 7).  
	Regarding claim 35 (New), Kim discloses an interdental cleaner in accordance with claim 1, wherein said bristle border (bristles 22 around outer circumference of part 20B) is embedded in said support (body part coupling member 21 of 20A) by injection molding of said support (body part coupling member 21 of 20A) around said bristle border (bristles 22 around outer circumference of part 20B) (injection coupling) [Kim; paragraph 0037].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 28, and 31-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (EP2389833A) in view of Limongi (US-2011/0226276).
	Regarding claim 4 (Currently Amended), Kim discloses an interdental cleaner in accordance with claim 1, wherein said one or more of said plurality of bristle bundles and individual bristles (bristles 12 of body part 10) are arranged distributed over a circumference of the cover (body part coupling 21 of 20B), forming at least one bristle crown (i.e. circular bristle formation) (Fig. 5), each of said bristles (bristles 12 of body part 10) are formed by monofilaments (individual bristles 12) or multifilaments (multiple bristles 12) but fails to disclose the monofilaments with a maximum diameter of 0.25 mm.  
	Limongi (US-2011/0226276) teaches wherein monofilaments have a maximum diameter of 0.25 mm (i.e. diameter less than or equal to 0.25 mm) (“[t]ypically bristles having a diameter of between 2 and 7 mil (0.0508 to 0.1778 millimeter) are used”) [Limongi; paragraph 0063].  Since Limongi teaches that the diameter of the bristle influences the cosmetic loading capacity [Limongi; paragraph 0064], it therefore would have been obvious to one of ordinary skill in the art to modify the filaments of Kim with a diameter known for carrying mascara, such as taught by Limongi, in order to provide an acceptable loading capacity for mascara and other make-ups [Limongi; paragraph 0064].  
	Regarding claim 28 (Currently Amended), Kim discloses an interdental cleaner, comprising: 
a rod-like support (body part coupling member 21 of 20A) formed of a first plastic material (nylon or PBT, which is polybutylene terephthalate, both of which are plastics) [Kim; paragraphs 0028 and 0029]; 
a cover (body part coupling member 21 of 20B) mounted on said support (body part coupling member 21 of 20A), said cover (body part coupling member 21 of 20B) being arranged on, and completely circumferentially around an outside radial surface of said support (body part coupling member 21 of 20A), said cover (body part coupling member 21 of 20B) comprising a 
a plurality of fingers (bristles 22 of 20B) projecting with a radial component from the cover (body part coupling member 21 of 20B) and said plurality of fingers (bristles 22 of 20B) and said cover the cover (body part coupling member 21 of 20B) comprise the same plastic material (20B is formed as a single piece) (Fig. 5) and said plurality of fingers (bristles 22 of 20B) and said cover (body part coupling member 21 of 20B) being formed in one piece (20B is formed as a single piece) (Fig. 5);
10 a bristle border (outer circumference as defined by the tips of bristles 22 of 20B) having a plurality of bristles10s (bristles 12 of body part 10), said plurality of bristles (bristles 12 of body part 10) being embedded in said support (body part coupling member 21 of 20A) (Fig. 5) and said cover (body part coupling member 21 of 20B), plurality of bristles10s (bristles 12 of body part 10) having ends arranged to project radially outward from said cover (body part coupling member 21 of 20B) (Fig. 5), each of said plurality of bristles (bristles 12 of body part 10) being formed by monofilaments (singular bristles 12 of body part 10), said each of said plurality of bristles (bristles 12 of body part 10) being separate 15and discrete from said support (body part coupling member 21 of 20A), said plurality of bristles passing radially through the support (body part coupling member 21 of 20A), and said plurality of bristles projecting from said support (body part coupling member 21 of 20A) on opposite sides (Fig. 5), said each of said plurality of bristles (bristles 12 of body part 10) being spaced from said plurality of fingers (bristles 22 of 20B) (Fig. 5).  Kim fails to disclose the monofilaments having a maximum diameter of 0.25 mm.
	As to the monofilaments having a maximum diameter of 0.25 mm, Limongi (US-2011/0226276) teaches wherein monofilaments have a maximum diameter of 0.25 mm (i.e. diameter less than or equal to 0.25 mm) (“[t]ypically bristles having a diameter of between 2 and 7 mil (0.0508 to 0.1778 millimeter) are used”) [Limongi; paragraph 0063].  Since Limongi teaches that the diameter of the bristle influences the cosmetic loading capacity [Limongi; paragraph 
	Regarding claim 31 (Previously Presented), Kim discloses an   interdental cleaner in accordance with claim 28, wherein: 
said bristle border (bristles 22 around outer circumference of part 20B) is embedded in a portion of said cover (body part coupling member 21 of 20B) which circumferentially surrounds said support (body part coupling member 21 of 20A) (Figs. 4-6).  
	Regarding claim 32 (Previously Presented), Kim discloses an interdental cleaner in accordance with claim 28, wherein: 
7said bristle border (bristles 22 around outer circumference of part 20B) comprises a plurality of individual spaced bristles (bristles 22 of 20B) (Figs. 4-6),
said bristle border (bristles 22 around outer circumference of part 20B) is embedded in said cover by injection molding (injection coupling) [Kim; paragraph 0037] of said cover (body part coupling member 21 of 20B) onto said support (body part coupling member 21 of 20A) (shown molded together in Figure 5), said cover (body part coupling member 21 of 20B) completely contacting said bristle border (bristles 22 around outer circumference of part 20B) around a circumference of said bristle border (bristles 22 around outer circumference of part 20B) (Fig. 5).  
Regarding claim 33 (New), Kim discloses an interdental cleaner in accordance with claim 28, wherein: 
said bristle border (bristles 22 around outer circumference of part 20B) comprises a plurality of individual spaced bristles (bristles 22 of 20B); 
said bristle border (bristles 22 around outer circumference of part 20B) is embedded in said support (body part coupling member 21 of 20A) by injection molding (injection coupling) [Kim; paragraph 0037] of said support (body part coupling member 21 of 20A) around said bristle border 
	Regarding claim 34 (New), Kim discloses an interdental cleaner in accordance with claim 28, wherein: each of said plurality of bristles (bristles 22 of 20B) but fails to disclose the bristles are formed by monofilaments or multifilaments with a maximum diameter of 0.25 mm.  
	However, Limongi (US-2011/0226276) teaches wherein monofilaments have a maximum diameter of 0.25 mm (i.e. diameter less than or equal to 0.25 mm) (“[t]ypically bristles having a diameter of between 2 and 7 mil (0.0508 to 0.1778 millimeter) are used”) [Limongi; paragraph 0063].  Since Limongi teaches that the diameter of the bristle influences the cosmetic loading capacity [Limongi; paragraph 0064], it therefore would have been obvious to one of ordinary skill in the art to modify the filaments of Kim with a diameter known for carrying mascara, such as taught by Limongi, in order to provide an acceptable loading capacity for mascara and other make-ups [Limongi; paragraph 0064].  

Claims 7 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (EP2389833A) in view of Hodgetts (US-2012/0298128).
	Regarding claim 7 (Previously Presented), Kim discloses an interdental cleaner in accordance with claim 1, but fails to disclose wherein at least some of the one or more of said plurality of bristle bundles and individual bristles (bristles 12 of body part 10) project radially beyond the fingers (bristles 20B) (bristles 12 are longer than bristles 20B and thus project radially beyond in an inward direction).  
	However, Hodgetts (US-2012/0298128) teaches wherein the equivalents of Kim’s bristles and fingers (150) can have lengths wherein bristles (the longer of bristles 150) project beyond fingers (the shorter of bristles 150).  Therefore, it would have been obvious to one of ordinary skill 
  	Regarding claim 10 (Previously Presented), Kim discloses an interdental cleaner in accordance with claim 1, but fails to disclose wherein at least some of the fingers (bristles 22 of 20B) project radially over (i.e. beyond) the one or more of said plurality of bristle bundles and individual bristles by a measure.  
However, Hodgetts (US-2012/0298128) teaches wherein the equivalents of Kim’s bristles and fingers (150) can have lengths wherein the fingers (the longer of bristles 150) project beyond/over the bristles (the shorter of bristles 150).  Therefore, it would have been obvious to one of ordinary skill in the art to try either lengthen the fingers of Kim or shorten the individual bristles of Kim in view of Hodgetts in order to apply a smoother and more continuous film which results in an improved color and volume benefit [Hodgetts; paragraphs 0072 and 0077].

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (EP2389833A) in view of Marciniak-Davoult (US-2008/0245382).
	Regarding claim 15 (Previously Presented), Kim discloses an interdental cleaner in accordance with claim 13, but fails to disclose wherein the at least one row of bristles (bristles 12 of body part 10) extends helically in the longitudinal direction of the cover.  
	However, Marciniak-Davoult (US-2008/0245382) teaches wherein at least one row of bristles (bristles of combs 166a-166c) extends helically in the longitudinal direction of the brush (Figs. 2 and 3).  Since Marciniak-Davoult teaches that a helical shape gives a good result in terms of makeup brushes, it therefore would have been obvious to one of ordinary skill in the art to modify the shape of Kim with the helical shape taught by Marciniak-Davoult in order to make possible depositing enough composition on each eyelash without overload and without the composition being eliminated by the combs [Marciniak-Davoult; paragraph 0078].  

Allowable Subject Matter
Claim 16, and those depending therefrom including claims 17 and 18, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of Kim fails to anticipate or render obvious “5wherein one or more of one said bristle bundle and at least one individual bristle (bristles 12 of body part 10) passes through at least one of the fingers (bristles 22 of 20B).  The prior art such as US-4,565,205 contains stepped ends, but only makes obvious modifying the component fingers rather than adding a second material which “passes through at least one of the fingers.”  Therefore, claim 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/            Examiner, Art Unit 3723